Title: From George Washington to George Clinton, 16 June 1781
From: Washington, George
To: Clinton, George


                        
                            Dear Sir
                            Head Quarters New Windsor June 16 1781
                        
                        Mr Pierce Pay Master General of the Army, will have the honor of delivering this Letter; he waits upon your
                            Excellency to see whether any ways & means can be devised to procure Money for the payment of the Troops of the
                            New York Line—It is a matter of such interesting importance that I cannot forbear recommending it to the earliest
                            & most serious attention of the State. I have the honor to be Your Excellency’s Most Obed Ser.

                    Go: Washington